Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 4/1/2019. It is noted, however, that applicant has not filed a certified copy of the CA3038556 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2021 has been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 3/18/2020 are approved by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claim 19 recites “the scale removal enhancer is selected from the group consisting of K5DTPA, Cs5DTPA, Na4EDTA, and K4EDTA”.  The specification does not described in such a way as to reasonably convey to one skilled in the relevant art that these compounds are or can be used as the scale removal enhancer.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3 and 19 recited the chelating agents “Li5DTPA, Na5DTPA, K5DTPA, Cs5DTPA, Na4EDTA, K4EDTA, TEAH4DTPA, and TBAH5DTPA”.  These acronyms should be defined to present what the terms means.  Specifically, it is unclear what the Applicant is attempting to define TEAH4DTPA, and TBAH5DTPA.
Claims 2, 4-18 are also rejected as being depend on a rejected claim.
Appropriate correction and/or clarification is required.
Claim Interpretation
Examiner notes that the recitation in the preamble of the composition for use in removing barium sulfate scale from a petroleum-contaminated surface is a intended use of the claimed composition. A recitation of an intended future use of the claimed invention must result in a structural difference between the claimed composition and the prior art to patentably distinguish the claimed invention from the prior art. If the prior art composition is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 12-17 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Utschig-Samuels et al. (US20180037805).
Regarding claim 1,  Utschig-Samuels discloses a method of removing barium sulfate scale contaminated with at least one petroleum product, said method comprising: providing a liquid composition comprising: a chelating agent selected from the group consisting of: Li5DTPA, Na5DTPA, K5DTPA, Cs5DTPA, Na4EDTA, K4EDTA, TEAH4DTPA, and TBAH5DTPA (para 0021); a scale removal enhancer 
Regarding claim 2, Utschig-Samuels discloses method according to claim 1, wherein the scale removal enhancer is selected from the group consisting of: potassium carbonate; potassium formate; CsCOOH; CsCO3; and combinations thereof (para 0020).
Regarding claim 3, Utschig-Samuels discloses an aqueous composition for use in removing petroleum-contaminated barium sulfate scale from a surface contaminated with such (para 0019, 0052, 0055-56), said composition comprising: a chelating agent and a counterion component selected from the group consisting of: Li5DTPA, Na5DTPA, K5DTPA, Cs5DTPA, Na4EDTA, K4EDTA, TEAH4DTPA, and TBAH5DTPA (para 0021); a scale removal enhancer (para 0020); and a non-ionic surfactant (para 0026).  
Regarding claim 4, Utschig-Samuels discloses the aqueous composition according to claim 3, wherein the scale removal enhancer is selected from the group consisting of: potassium carbonate; potassium formate; cesium formate and cesium carbonate and combinations thereof (para 0020).
Regarding claim 5, Utschig-Samuels discloses the aqueous composition according to claim 3, wherein the non-ionic surfactant is selected from the group consisting of: a linear alcohol ethoxylate surfactant and a branched alcohol ethoxylate surfactant (ethoxylated linear alcohols, ethoxylated alkyl phenols, para 0026).
Regarding claim 12, Utschig-Samuels discloses the aqueous composition according to claim 3, wherein the scale removal enhancer is present in the composition in an amount ranging from 5 to 20 wt% of the composition.


Regarding claim 14, Utschig-Samuels discloses the aqueous composition according to claim 3, wherein the scale removal enhancer is present in the composition in an amount of approximately 10 wt% of the composition (para 0020).
Regarding claim 15, Utschig-Samuels discloses the aqueous composition according to claim 3, wherein the chelating agent and counterion are present in the composition in an amount ranging from 5 to 40 wt% of the composition (para 0021).
Regarding claim 16, Utschig-Samuels discloses the aqueous composition according to claim 3, wherein the chelating agent and counterion are present in the composition in an amount ranging from 10 to 30 wt% of the composition (para 0021).
Regarding claim 17, Utschig-Samuels discloses the aqueous composition according to claim 3, wherein the chelating agent and counterion are present in the composition in an amount ranging from 10 to 20 wt% of the composition (para 0021).
Utschig-Samuels is sufficient to anticipate the above listed claims.  It also would have been obvious to the skilled artisan to formulate the claimed composition by making any minor modification necessary to meet the claimed limitations, such as selecting a specific chelating agent and counterion, a scale removal enhancer and/or a non-ionic surfactant with the overlapping concentration, such modification would have been within the purview of the skilled artisan.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Utschig-Samuels et al.(US20180037805) as applied above, further in view of Collins et al. (US 2006/0166838).
  Utschig-Samuels discloses an aqueous composition for use in removing petroleum-contaminated barium sulfate scale from a surface contaminated with said scale as described above, and 
Neither Utschig-Samuels nor Collins disclose the surfactant has a minimum degree of exthoxylation of 9 or higher.  However, one of an ordinary skill in the art before the filling date of the invention would have selected the non-ionic surfactants having degree of ethoxylation of 9 or higher to use in the composition of Utschig-Samuels because at higher degree of ethoxylation, the alcohol ethoxylates surfactant would have high cloud point and become more water-soluble that would be suitable for use as the heat-stable, high cloud point, low foam surfactant wetting agent in the composition of Utschig-Samuels.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Keatch (US 2007/0221246 A1) in view of Collins et al. (US 2006/0166838).
 Regarding claims 1, 3, 5-9, and 11,  Keatch discloses a method of removing barium sulfate scale contaminated with at least one petroleum product, said method comprising: providing a liquid composition, said composition comprising: a chelating agent selected from the group consisting of: Li5DTPA, Na5DTPA, K5DTPA, Cs5DTPA, Na4EDTA, K4EDTA, TEAH4DTPA, and TBAH5DTPA (para 0023 and 0024) and a scale removal enhancer (para 0025); exposing a surface contaminated with said barium 
Regarding claim 2, Keatch discloses method according to claim 1, wherein the scale removal enhancer is selected from the group consisting of: potassium carbonate; potassium formate; CsCOOH; CsCO3+; and combinations thereof (para 0025 and 0033).
Regarding claim 4, Keatch discloses the aqueous composition according to claim 3, wherein the scale removal enhancer is selected from the group consisting of: potassium carbonate; potassium formate; cesium formate and cesium carbonate and combinations thereof (para 0025 and 0033).
Regarding claim 10, neither Keatch nor Collins disclose the surfactant has a minimum degree of exthoxylation of 9 or higher.  However, one of an ordinary skill in the art before the filling date of the invention would have selected the non-ionic surfactants having degree of ethoxylation of 9 or higher to use in the composition of Utschig-Samuels because at higher degree of ethoxylation, the alcohol ethoxylates surfactants would have become more water-soluble that would be suitable for use in the composition of Keatch.
Regarding claim 12, Keatch discloses the aqueous composition according to claim 3, wherein the scale removal enhancer is present in the composition in an amount ranging from 5 to 20 wt% of the composition (para 0033).

Regarding claim 14, Keatch does not disclose the scale removal enhancer is present in the composition in an amount of approximately 10 wt% of the composition (para 0020).  However, Keatch discloses the pH of the solution is raised by adding an additional amount of converting agent to the solution.  One of ordinary skill in the art will recognize that the amount of converting agent to be added will depend upon the particular converting agent used and the desired pH of the solution (para 0030).  Therefore, one of ordinary skill in the art could discover the optimum or workable ranges for the scale removal enhancer in the aqueous composition based on routine experimentation and the disclosure of Keatch.
Regarding claim 15, Keatch discloses the aqueous composition according to claim 3, wherein the chelating agent and counterion are present in the composition in an amount ranging from 5 to 40 wt% of the composition (para 0033).
Regarding claim 16, Keatch discloses the aqueous composition according to claim 3, wherein the chelating agent and counterion are present in the composition in an amount ranging from 10 to 30 wt% of the composition (para 0033).
Regarding claim 17, Keatch discloses the aqueous composition according to claim 3, wherein the chelating agent and counterion are present in the composition in an amount ranging from 10 to 20 wt% of the composition (para 0033).
Regarding claim 18, Keatch discloses the aqueous composition according to claim 3, wherein the pH of the solution is about 9-14 (para 0022 and 0033).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of the prior art's range which is within the range of Applicant's claims (pH from 10 to 11) because it has 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761